Coleman, J.
The cases cited by defendant to support the proposition that a partnership is not subject to examination through an employee or agent do not represent the law as it exists at this time. A partnership may now be examined before trial through its employees or agents, pursuant to the amendment to section 288 of the Civil Practice Act (L. 1948, ch. 453). The motion for examination is granted as to item 1. Denied as to item 2. Granted as to item 3. Granted as to items 4, 5 and 6, but examination under all three items shall relate to facts only. Examination will be allowed under item 7 as to the manner and method of packing, examination to relate to facts only. If the defendant lacks knowledge of any of the matters upon which examination has been allowed, its representative may so testify under oath upon the examination; but its professed lack of knowledge will not bar the granting of a proper order for examination before trial.
The defendant Century Chemical Company is directed to attend for examination before trial accordingly, by one of its partners, or by one of its employees or agents having sufficient knowledge of the subject matter to testify adequately, at Special Term, Part 2, on September 28,1949, at 2:00 p.m., and to produce for use pursuant to section 296 of the Civil Practice Act, all relevant books, records and papers.